Title: Thomas Jefferson to Eli Alexander, 10 June 1813
From: Jefferson, Thomas
To: Alexander, Eli


          Sir Monticello June 10. 13.
          Mr Bacon had to buy 60. barrels of corn for me, and he understood that you had agreed at court to deliver that quantity. but n a note which he sent you for a waggon load this morning being returned to him without any other answer, seemed to imply a negative of the bargain. my people at Lego having been without bread yesterday, & to be so to-day till we could buy it, I was obliged to send off immediately to try to get 30. barrels offered him at court but refused because
			 he thought you had agreed to furnish us. if we get that, I shall
			 still want 30. barrels, & before sending to look for it I have thought it best to ask a more explicit answer.
          if it does not suit you to furnish the other 30. barrels, I do not propose to require it, whether you had agreed to do so or not. if you furnish them I should expect to have it delivered  either this week or the next according to your convenience. understanding always that the corn shall have sustained no damage by being exposed to the weather till now. be so good as to let me know by the bearer & accept my best wishes.
          Th:
            Jefferson
        